DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record discloses or suggests alone or in combination that:
Regarding claim 1:		A support part for supporting an LCD display module of an 	electronic device, which has a printed circuit board with a dummy key having a 	state activatable by an applied force, the support part comprising: at least one 	receiving element configured to receive a pressing device distinct from the support 	part and which is compressible to apply a pressing force on the dummy key; and 	at least one attaching element providing an attachment in a space between the 	support part and the PCB to secure said support part to the PCB of the electronic 	device such that the pressing device is compressed between said support part and 	said dummy key on the PCB.
Regarding claims 4 and 9:	Claims 4 and 9 have similar limitations to claim 1. Therefore, claims 4 and 9 are allowed.
Claims 2-3 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claims 5-8 are allowed since they depend either directly or indirectly on the allowed claim 4.
.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 22, 2021